--------------------------------------------------------------------------------

Exhibit (10)(a)(8)

EMPLOYMENT AGREEMENT




This Employment Agreement dated as of January 1, 2008 is by and between Patriot
National Bank, a national banking association ("Patriot") and Marcus Zavattaro
(the "Executive").


RECITALS


Patriot desires to employ the Executive and to have the benefit of his skills
and services, and the Executive desires to be employed by Patriot on the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein, and the performance of each, the parties, intending
legally to be bound, hereby agree as follows:




AGREEMENTS


Section 1.      Definitions.  For purposes of this Agreement, the following
terms have the meanings set forth below:


"Board" means the Board of Directors of Patriot as same is constituted from time
to time.


"Business" means the business operations of Patriot National Bank, which
consists of the residential mortgage brokerage origination business as it exists
on the date hereof.


"Cause" means (a) the commission by the Executive of any act, on or after the
date of this Agreement, constituting, as to any cash funds or other receipts of
Patriot, or any material property of Patriot or any other Person, (i) theft,
(ii) embezzlement, (iii) fraud, (iv) gross misconduct, (v) dishonesty or (vi) or
misappropriation of material property under applicable law; (b) the conviction
of the Executive of (i) a crime resulting in material injury to the business or
property of Patriot or (ii) a felony; (c) the material breach by the Executive
of this Agreement, including but not limited to the failure by the Executive to
follow all reasonable and lawful directions of the Management Committee as to
any material matter, or the taking of any action by the Executive that would be
reasonably likely to cause material injury to Patriot or that would be in
conflict with any material interest to Patriot within a reasonable period of
time following Executive's receipt of written notice thereof by Patriot, which
notice is sufficiently specific so as to permit Executive reasonably to cure
such misconduct; or (d) the misuse or unlawful use of drugs, alcohol or other
controlled substances in contravention of written policies of Patriot that are
applicable to all employees of Patriot.


"Confidential Information" means information that was or is used, developed or
obtained by Patriot in connection with its business, including (a) products or
services, (b) fees, costs and pricing structures, (c) analyses, (d) computer
software, including operating systems, applications and program listings, (e)
flow charts, manuals and documentation, (f) data bases, (g) accounting and
business methods, (h) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (i) other
 
 

--------------------------------------------------------------------------------

 
copyrightable works, (j) all technology and trade secrets, and (k) all similar
and related information in whatever form or medium, including customer
lists.  Notwithstanding the foregoing, this Agreement imposes no obligation upon
the Executive with respect to Confidential Information which (a) was known to
the Executive before receipt from Patriot, (b) is or becomes publicly available
through no fault of the Executive, (c) is disclosed to the Executive by a third
party without a duty of confidentiality on the part of the third party to
Patriot, (d) is subsequently independently developed by the Executive without a
breach of this Agreement, or (e) is required to be disclosed by the Executive in
a judicial or administrative proceeding, provided that the Executive gives
Patriot reasonable advance notice of such required disclosure so that Executive
may contest the disclosure or seek a protective order.


"Effective Date" means the date of this Agreement.


"Employment Period" has the meaning set forth in Section 5 of this Agreement.


"Executive" means Marcus Zavattaro.


"Permanent Disability" shall have occurred if as a result of physical or mental
incapacity, the Employee shall have been incapable of performing Employee's
duties hereunder for a period in excess of 120 consecutive days in any 6 month
period, or an aggregate of 240 days in any 12 month period.


"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.


"Reimbursable Expenses" has the meaning set forth in Section 4.4 of this
Agreement.


"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (a) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or a combination thereof, or (b) if a
partnership, limited liability company, association or other business entity, a
majority of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of the Person or a combination thereof.  For purposes of this
Agreement, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, limited liability company, association or other
business entity if such Person or Persons are allocated a majority of
partnership, limited liability company, association or other business entity
gains or losses or control the managing director or member or general partner of
such partnership, limited liability company, association or other business
entity.


"Termination Date" shall mean December 31, 2008.

 
2

--------------------------------------------------------------------------------

 
Section 2.                    Employment.  Patriot hereby employs the Executive,
and the Executive hereby accepts employment with Patriot, upon the terms and
conditions set forth in this Agreement, for the Employment Period provided in
Section 5.




Section3.                      Position and Duties.
3.1           Position.  The Executive shall hold the position of Executive Vice
President of Patriot National Bank, and the title Residential Sales Manager of
Patriot National Bank.  During the Employment Period, the Executive will perform
such reasonable executive and management duties as may, from time to time, be
determined and assigned to him by the Management Committee of Patriot National
Bank, which duties shall relate primarily to the residential real estate
mortgage origination business of Patriot and its affiliates.   Patriot shall not
require the Executive to relocate to any office of Patriot outside of Fairfield
County, Connecticut.


3.2           Performance of Duties; Other Activities.  The Executive shall
devote his best efforts, attention and skills toward performing his duties on
behalf of Patriot, and his full business and professional time to fully and
faithfully perform such duties and responsibilities to the best of his abilities
in a diligent, trustworthy, businesslike and efficient manner.  The Executive
shall do such traveling as may reasonably be required in connection with the
performance of his duties and responsibilities hereunder, provided that the
Executive will not be assigned to regular duties such as would require him to
relocate his permanent residence.


3.3           Reporting.  The Executive will report to the Chairman or Chief
Executive Officer of Patriot National Bank.




Section 4                      Compensation and Benefits.
4.1           Compensation.  The compensation payable to the Executive by
Patriot during the Employment Period is set forth on Schedule A hereto.


4.2           Executive Stock Purchases and Stock Options. The Executive may be
granted options and opportunities to purchase Patriot Common Stock consistent
with stock purchase plans and option plans provided to senior management of
Patriot and as may be awarded in the sole discretion of Patriot's Board of
Directors from time to time.


4.3           Benefits.  In addition to the aforesaid compensation, the
Executive shall be entitled to be included under the same rules or restrictions
in any employee welfare and retirement plan or program of Patriot generally
available to its employees and or officers, including, without limitation, plans
for hospital services, medical services benefits, sick pay, dental and other
health plans, as well as the following benefits during the Employment Period:


 
(a)
four weeks of paid vacation per year during the Employment Period;



 
(b)
five personal/sick days per year;

 
3

--------------------------------------------------------------------------------

 
 
(c)
participation in the 401K Plan of Patriot consistent with the participation
afforded other similarly positioned Patriot executives.





4.4           Expenses.  Patriot shall reimburse the Executive for any and all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with Patriot's policies in effect from time
to time including business travel, entertainment, mileage expenses and other
business expenses ("Reimbursable Expenses"), subject to Patriot's requirements
with respect to reporting and documentation of expenses.




Section 5               Employment Period and Termination.
5.1           Employment Period.  The Executive's employment hereunder shall
commence on the Effective Date, and, unless renewed or modified by written
agreement between Patriot and the Executive, the Employment Period will
terminate on the "Termination Date"; provided, however, that (a) the Employment
Period shall terminate prior to such date upon the Executive's death or
Permanent Disability, and (b) the Employment Period may be terminated by Patriot
at any time prior to such date, if such termination shall be for Cause.  The
Executive and Patriot agree to begin negotiations to renew this employment
agreement by September 15, 2008 and to use their best efforts to complete
negotiations by October 15, 2008 provided, however, that neither the Executive
nor Patriot shall have any legal obligation to renew this employment agreement.


5.2           Unjustified Termination.  Except as otherwise provided in Section
5.3 below, if the Employment Period shall be terminated by Patriot prior to the
Termination Date for any reason other than (a) for Cause, or (b) as a result of
the death or Permanent Disability of the Executive (collectively, an
"Unjustified Termination"), the Executive shall, so long as the Executive has
not breached and does not breach the provisions of Sections 6, 7 or 8 of this
Agreement, be entitled to receive during the unexpired portion of the Employment
Period (i) continuation of his compensation, (ii) reimbursement of all
Reimbursable Expenses incurred by the Executive prior to the termination of the
Employment Period, and (iii) continuation of all medical benefits.


5.3           Justified Termination.  If the Employment Period shall be
terminated by Patriot prior to the Termination Date (a) for Cause, (b) as a
result of the Executive's resignation, or (c) as a result of the death or
permanent disability of the Executive (collectively, a "Justified Termination"),
the Executive shall be entitled to receive only his compensation through the
date of termination and reimbursement of all Reimbursable Expenses incurred by
the Executive prior to the termination of the Employment Period.  A termination
for Cause shall become effective on the date designated by Patriot.




5.4           Benefits.  Except as otherwise required by law, all of the
Executive's rights to fringe benefits under this Agreement, if any, that would
otherwise accrue after the termination of the Employment Period as a result of a
Justified Termination will cease upon such Justified Termination.

 
4

--------------------------------------------------------------------------------

 
Section 6.                     Non-Solicitation Agreement.  The Executive
covenants and agrees that during the restricted period beginning eighteen months
from the Executive’s departure , the Executive will refrain from interfering
with the employment relationship between Patriot and its employees and will not
solicit any of such employees for employment by any other financial institution
or organization in the residential mortgage business.




Section 7                      Delivery of Materials Upon Termination of
Employment.  As requested by Patriot from time to time and upon the termination
of the Executive's employment with Patriot for any reason, the Executive will
promptly deliver to Patriot all copies and embodiments, paper, electronic or in
whatever form or medium, of all Confidential Information in the Executive's
possession or within his control irrespective of the location or form of such
material and, if requested by Patriot, will provide Patriot with written
confirmation that all such materials have been delivered to Patriot.




Section 8.                      Nondisclosure and Non-use of Confidential
Information.  The Executive will not, at any time, disclose or use any
Confidential Information of which the Executive is or becomes aware, whether or
not such information is developed by him, except to the extent that such
disclosure or use is directly related to and required by the Executive's
performance of duties assigned to the Executive pursuant to this Agreement.




Section 9.                      Affiliates; Equitable Relief.  The Executive
acknowledges that a breach or threatened breach by him of any of his covenants
contained in Sections 6, 7 and 8 of this Agreement could cause irreparable harm
to Patriot for which it would have no adequate remedy at law.  Accordingly, and
in addition to any remedies which Patriot may have at law, in the event of an
actual or threatened breach by the Executive of his covenants contained in
Sections 6, 7 and 8 of this Agreement, Patriot shall have the absolute right to
apply to any court of competent jurisdiction for such injunctive or other
equitable relief as such court may deem necessary or appropriate in the
circumstances.




Section 10.                     No Prior Agreements.  The Executive hereby
represents and warrants to Patriot that the execution of this Agreement by
Executive, his employment by Patriot, and the performance of his duties
hereunder will not violate or be a breach of any agreement with a former
employer, client, or any other Person.  Further, Executive agrees to indemnify
and hold harmless Patriot and its officers, directors, and representatives for
any claim, including, but not limited to, reasonable attorney's fees and
expenses of investigation, of any such third party that such third party may now
have or may hereafter come to have against Patriot or such other persons, based
upon or arising out of any non-competition agreement, invention, secrecy, or
other agreement between Employee and such third party that was in existence as
of the date of this Agreement.  To the extent that Employee had any oral or
written employment agreement or understanding with Patriot, this Agreement shall
automatically supersede such agreement or understanding, and upon execution of
this
 
5

--------------------------------------------------------------------------------

 
Agreement by Employee and Patriot, such prior agreement or understanding
automatically shall be deemed to have been terminated and shall be null and
void.


Section 11               Miscellaneous.
11.1           Remedies.  The parties to this Agreement shall have all rights
and remedies set forth in this Agreement, all rights and remedies which either
party has been granted at any time under any other agreement or contract and all
of the rights which either has under any law.  Both parties will be entitled to
enforce such rights specifically, without posting a bond or other security, to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law or available in equity.


11.2           Waivers and Amendments.  The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by Patriot
and the Executive.  No other course of dealing between the parties to this
Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.


11.3           Successors and Assigns.  All covenants and agreements contained
in this Agreement by or on behalf of any of the parties hereto and their
respective heirs, executors, administrators, personal representatives,
successors and assigns, whether so expressed or not; provided that the Executive
may not assign his rights or delegate his obligations under this Agreement
without the written consent of Patriot.


11.4           Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


11.5           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.


11.6           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.


11.7           Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally to
the recipient, two business days after the date when sent to the recipient by
certified or registered mail, return receipt requested and postage
prepaid.  Such notices, demands, and other communications will be sent to the
Executive and to Patriot at the addresses set forth below.
If to the Executive:

 
6

--------------------------------------------------------------------------------

 
Marcus Zavattaro
1177 Summer Street
Stamford, CT 06905


Or


Marcus Zavattaro
1 Highmeadow Road
Old Greenwich, CT 06870


If to Patriot:


Patriot National Bank
900 Bedford Street
Stamford, CT 06901
Attn: Chief Executive Officer


or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.


11.8           No Third Party Beneficiary.  This Agreement will not confer any
rights or remedies upon any person other than Patriot, the Executive and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.


11.9           Entire Agreement.  This Agreement constitutes the entire
agreement among the parties and supersedes any prior understandings, agreements
or representations by or among the parties, written or oral, that may have
related in any way to the subject matter hereof.


11.10                      Construction.  The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any
party.  Any reference to any federal, state, local or foreign statute or law
will be deemed also to refer to all rules and regulations promulgated there
under, unless the context requires otherwise.  The use of the word "including"
in this Agreement means "including without limitation" and is intended by the
parties to be by way of example rather than limitation.


11.11                      Life Insurance.  The Executive agrees that Patriot
shall have the right to obtain life insurance on the Executive's life, at the
sole expense of Patriot, as the case may be, and with Patriot as the sole
beneficiary thereof.  The Executive shall (a) cooperate fully in obtaining such
life insurance, (b) sign any necessary consents, applications and other related
forms or documents and (c) take any reasonably required medical examinations.


11.12                      Survival.  Sections 6, 7, 8 and 9, of this Agreement
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.
 
 
7

--------------------------------------------------------------------------------

 
 
Date Executed:  March 12, 2008
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 







 
PATRIOT NATIONAL BANK
             
By:  __________________
     
Chairman
                 
_______________________
 
Marcus Zavattaro





 
8

--------------------------------------------------------------------------------

 


SCHEDULE A


2008 Compensation (January 1, 2008 – December 31, 2008)




 
1.
Guaranteed Draw against commission - $210,000 paid in equal monthly
installments.

 
 
2.
Commissions – Payable at the unchanged commission plan which becomes effective
on January 1, 2008 (See attached schedule B).

 
 
3.
Override (A) – 4% payable on the gross commission revenue generated by those
loan originators which report directly to Marcus, payable at the end of each
calendar quarter.

 
 
4.
Business Referrals - If Marcus Zavattaro derives any business resulting from an
internal referral and/or subsequent or related referrals, the commission rate
will be negotiated and not necessarily the payment percentage indicated from the
attached Schedule B.  Each transaction and the agreed payout rate will be
initialed, indicating agreement by Marcus and the Chairman or Chief Executive
Officer, prior to any payment related to each individual transaction.

 










 
9

--------------------------------------------------------------------------------

 


Schedule B


Loan Originator Compensation Structure


For Loans Closed and Funded Beginning January 1 2008




a.           Commission Payout – Payout percentage applies to the entire
commission (*)



 
Gross Commission
Payout %
   
$0 - $3,000
40%
   
$3,001 - $8,000
50%
   
$8,001 - $14,000
60%
   
$14,001 and over
70%
 



(*) Negotiated payouts for loans placed in the Patriot portfolio that would be
difficult to place outside of the bank.




b.           Marketing Credits – All uses of credits have to pre-approved by
Management.


 
·
For every $100,000 in gross commissions, there will be $2,000 in marketing
credits available.

 
·
Marketing credits must be used by year-end or they expire.



Use of Credits


 
·
Must be used to generate additional business for the bank

 
·
Open Houses/Documented Business Functions, etc.

 
·
Brochures and other advertising, etc.





c.           Fees Earned by Division:



 
Application Fee
Processing Fee
1) First Mortgages
$150
$300
    Piggy Back HELOC
  -
$100
2) Stand Alone HELOC
  -
$300

 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE C






Marcus Zavattaro


Job Responsibilities – 2008


Sales Manager - Residential Lending






Includes but not limited to:


 
·
Maintain high ethical standards



 
·
Recruit and train loan originators



 
·
Assist loan originators in structuring and closing deals



 
·
Manage the resolution of any customer related issues



 
·
Grow our revenue stream by hiring more loan originators, offering additional
types

of loans (B and C, FHA, etc.)


 
·
Establish loan origination officers in appropriate geographical locations, while
considering the potential for possible bank branch expansion



 
·
Encourage loan originators to seek out commercial loans



 
·
Establish and cultivate new investor relationships



 
·
Keeping aware of new technology to support our employees and business



 
·
Administration and budgeting

 
 
11

--------------------------------------------------------------------------------